Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-16, 24-26, 30, 32, 33, 35, 37, 39 and 76 are presented for examination.
Applicants’ drawings filed February 25, 2022 and the information disclosure statement filed February 7, 2020 have been received and entered.
Applicants’ election filed July 7, 2022 in response to the restriction requirement of May 23, 2022 has been received and entered.  The applicants elected the invention described in claims 1, 5-16, 24-26, 30, 32, 33, 35 and 37 (Group I) without traverse.  
Claims 39 and 76 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9-11, 16, 24, 30, 32 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorvel et al. (US 2013/0129756 A1) of PTO-1449.
Gorvel et al. teach an immunoadjuvant and vaccine composition comprising a carbohydrate, a metabolizable oil, an antigen and polysaccharides.  Note the carbohydrate is a polysaccharide, glucan.  The glucan is β-glucan (see section [0014]).  Note section [0015] teaches an antigen is formulated in the composition.  Note section [0049] the antigen is a tumor-associated antigen.  Note section [0053] the metabolizable oil is vegetable oil, wherein vegetable oil is a pharmaceutical oil, such as olive, sesame and soybean oil.  Note section [0065] teaches a surfactant can be formulated in the composition.  Finally, note section [0052] teaches a pharmaceutical acceptable carrier further comprising in the composition.  As for the carbohydrate binds to a pattern recognition receptor (section [0007])- DCs recognize microbial stimuli also called pathogen associated molecular patterns (PAMPs) by highly conserved receptors pattern-recognition receptors (PRRs).  The best known and characterized classes of PRRs are the Toll-like receptors (TLRs), for example, lipoproteins and peptidoglycan are recognized by TLR2,..and linear [Beta]-glucan by Dectin-1, section [0012].
Clearly, the cited reference anticipates applicants’ instant vaccine composition comprising a carbohydrate, a metabolizable oil and a tumor-associated antigen; therefore, applicants’ instant vaccine composition is unpatentable.
Claims 1, 6, 7, 9-11, 16, 24, 30, 32 and 37 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-16, 24-26, 30, 32, 33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gorvel et al. (US 2013/0129756 A1) in view of WO 2017/079303 A1, hereby known as Tuohy (Both of PTO-1449).
Gorvel et al. were discussed above supra , an immunoadjuvant and vaccine composition comprising a carbohydrate, a metabolizable oil, an antigen and polysaccharides.  Note the carbohydrate was a polysaccharide, β-glucan.  The antigen was a tumor-associated antigen.  The metabolizable oil was a vegetable oil (pharmaceutical oil).  Also note a surfactant and a pharmaceutical acceptable carrier were further added to the vaccine composition.
The instant invention differs from the cited reference in that the cited reference does not teach the composition is capable of inducing an antigen-specific T cell immune response comprising both a type-1 and a type-17 proinflammatory T cell response.  However, the secondary reference, Tuohy, teaches a method of inducing type-1 and type-17 immune response using an antigen and an adjuvant that may be a carbohydrate (see page 3, line 24-30).  Clearly, one skilled in the art would have found it obvious that a vaccine composition comprising tumor-associated antigen can be further supplemented with the adjuvant set forth in Tuohy to induce type-1 and type-17 mixed immune response.
The instant invention differs from the cited reference in that the cited reference does not teach applicant’s preferred surfactants set forth in claims 25-26 to formulate the vaccine composition.  Also, the cited reference does not teach the tumor-associated antigen comprises an α-lactalbumin polypeptide comprising at least 8 consecutive amino acids of SEQ ID NO: 5.  However, the secondary reference, Tuohy, teaches an α-lactalbumin polypeptide, zymosan, and surfactant, namely, montanide.  Note the α-lactalbumin polypeptide comprises an amino acid sequence that is identical of SEQ ID NO: 5 (see page 3, lines 8-10).  Clearly, one skilled in the art would have found it obvious that the α-lactalbumin polypeptide comprising at least 8 consecutive amino acids of SEQ ID NO: 5, zymosan and montanide are well-known agents used in vaccine compositions.
The instant invention differs from the cited references in that the cited references do not teach the ratios of antigen to carbohydrates in the instant composition.  However, to determine a ratio for the antigen and carbohydrate, each individual agent having the optimum effectiveness together is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum ratios of each agent to get the maximum effectiveness in the absence of evidence to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629